Citation Nr: 0307639	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-24 274	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 
Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran served on active duty from March 1950 to 
September 1969.

2.  According to the certificate of death, the veteran died 
on February [redacted]
, 2003, during the pendency of the appeal on the 
claim of service connection for a chronic low back 
disability. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claim 
of service connection for a chronic low back disability.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to death certificate, the veteran died on February 
[redacted]
, 2003, during the pendency of the appeal.  As a matter of 
law, the claim does not survive his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Accordingly, the appeal on the 
merits of the claim of service connection for a chronic low 
back disability is moot and the appeal must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

                                                                                              
(Continued on next page)

ORDER

The appeal is dismissed.


		
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



